Curia.
The notice of retainer is not an appearance. This can be in only one of three ways, viz. either by putting in special bail ; filing common bail ; or, causing an appearance to be entered at the Clerk^s office. (De Wendelaer v. Coomer & Doe, 6 John. 328.) Nor can this notice be considered equivalent to an appearance.
Motion granted. (a)

 Taylor v. Phillips, (3 East, 155.) In'this cause, the copy of the latitat was served on Sunday. On moving to set it aside, various acts of the defendant were insisted upon, as a waiver, the effect of which the Court did not distinctly pass upon: but Lord Ellenborough, Ch. J. said, that it was a matter of publick policy, that no proceedings, of the nature described in the statute, should be had on a Sunday ; and, therefore, the regularity or irregularity of them, could not depend on the assent of the party after-wards, to waive an objection to such proceedings, which were, in themselves, absolutely avoided by the statute.”